DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 05/21/2020.
Claims 1-3 are pending. 
Claim 1 is independent. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito Hideharu et al. (JP 2007-335126) in view of NIWA et al. US Pub. No. 20140070751 A1. .


Re claim 1, Naito Hideharu teaches (Figures 1-7) a motor controller, comprising:
a motor drive unit (10, para 26) configured to drive and control a motor (50; external load is a traveling motor; para 28);
(13, para 29) configured to perform control in which regenerative power from the motor is consumed by a regenerative power discharge resistor (13, para 29; is a resistor); and
a housing (11, para 26 and 27) formed to accommodate the motor drive unit (10) and the electrical discharge control unit (13),
wherein at least a part of the housing is configured as the regenerative power discharge resistor (Fig. 4A and 4B; para 29; 13 is formed to connect with case 11),
but fails to explicitly teach the motor is in regeneration mode.
Niwa teaches that the resistor is used to dissipate the power when the motor is in regeneration mode or deceleration mode (para 5-6, 12 and 74; discloses that resistance discharge unit is used during regeneration or deceleration mode.).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Naito with the system of Niwa to convert the energy into thermal energy (see Niwa; para 12).

Re claim 2, Naito in view of Niwa teaches the motor controller according to claim 1, wherein the housing is formed in a box-like shape (see Naito; Fig. 1 discloses 11 as a box like shape), and a resistive element (13) forming the regenerative power discharge resistor (see Naito; Fig. 1-3) is wound around four wall surfaces forming a square tube-like peripheral surface (see Naito; Fig. 2-3) of the housing and is disposed integrally with the four wall surfaces (see Naito; see Fig. 2-3).

Re claim 3, Naito in view of Niwa teaches the motor controller according to claim 1, wherein the at least a part of the housing includes an outer layer (see Naito; Fig. 2-3; para 30) forming an outer surface of (para 30) and an inner layer (see Naito; Fig. 2-3; para 30) forming an inner surface of the housing (see Naito; para 30),
and 
a resistive element (see Naito; 13) forming the regenerative power discharge resistor is disposed between the outer layer and the inner layer (see Naito; Fig. 2-3).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BRADLEY R BROWN/Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846